By the Court.
No appeal lies. The words of the statute granting appeals, are, “in which the value of the debt, damage, or matter in dispute, doth exceed the value of £20,” etc. In this case the debt demanded, which is laid at £20 only, is the matter in dispute; and the conclusion in damages but a matter of form. And if interest is to *36be challenged in an action of book debt, it is regularly to be charged, and made parcel of the debt alleged, that the adverse party may have notice of it upon oyer; and we have no practice of entering a judgment for a sum in debt, and a further sum for interest or damages, for the detention of the debt. The £20 the sum alleged as debt in this case, is all that judgment could have been given for, and was the whole matter in dispute.